PER CURIAM.
On February 3, 2004, the Judge of Compensation Claims issued an order which granted, without comment, the employer/carrier’s motion to compel the claimant’s attendance at deposition and/or to dismiss the claim. Claimant filed a notice of appeal on March 3, 2004. In response to this court’s order to show cause on jurisdiction, appellant states that the order was final in that it dismissed his claim for benefits.
It further appears, however, that the Judge of Compensation Claims entered an amended order on March 4, 2004, which clarified that the motion to compel was granted but that “claimant’s petitions for benefits are not dismissed.” In light of this amended order, it can be seen that neither a final order nor an appealable non-final order has been entered.
Technically, claimant’s notice of appeal divested the Judge of Compensation Claims of jurisdiction to enter the order of March 4. However, we relinquish jurisdiction, nunc pro tunc, to permit entry of the March 4 order and accordingly find that no appealable order is before us. This appeal is therefore dismissed for lack of jurisdiction.
DISMISSED.
WEBSTER, VAN NORTWICK, and POLSTON, JJ., concur.